department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp b02 tl-n-2508-00 uilc internal_revenue_service national_office field_service_advice memorandum for connecticut-rhode island district_counsel cc ner ctr har from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject filing of joint_return after filing of a separate_return this field_service_advice responds to your undated memorandum which we received on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayers h w state court year year date date date date date date date date date date date date a issues whether the husband and wife’s joint filing of an amended_return form 1040x subsequent to the husband’s filing of a separate_return reflecting married filing separate status qualifies as a valid joint_return election whether the wife’s execution of the amended_return was under duress thereby making the purported joint_return invalid and relieving the wife of joint_and_several_liability conclusions the amended_return qualifies as a valid joint_return it was signed and filed by both spouses and was accepted by the irs also none of the limitations listed in sec_6013 that would prevent the filing of a joint_return applied the wife has not established that she signed the amended_return reflecting joint filing_status under duress facts during the tax_year in issue year taxpayers h and w were married to each other however on date approximately one year after the due_date of the year tax_return w began divorce proceedings against h in the state court at this time neither taxpayer had filed a return for year later on date a certified_public_accountant preparer signed two versions of a form_1040 for year one for joint filing and another for married_filing_separately for h on date h executed the version of the form_1040 for year that claimed married filing separate status and this return was filed on date w who apparently had no income of her own during year did not file a tax_return for year on date the state court entered a judgment dissolving taxpayers’ marriage included in the judgment was the requirement that h shall be solely liable for payment of any past due state and or federal taxes chargeable to the parties or either of them further w was ordered to cooperate with h or his representative in executing any documents which may bear on the tax_liability and efforts to reduce the incidence thereof on date a certified_public_accountant preparer signed a form 1040x for year reporting increased income and increased tax_liability the form 1040x was signed by h and w and filed on date the form 1040x had boxes checked for married filing joint_return for both the original return and the amended_return w placed an asterisk above her signature on the form 1040x for year and supplied the following explanation i am signing this joint_return to comply with the state court’s memorandum of decision dated date which orders me to cooperate with my exhusband in filing joint returns i have no knowledge regarding the substance and accuracy of thi sec_1040 or sec_1040x return as you can see by the date of my exhusband’s signature date that i have not had a chance to determine its accuracy i am requesting innocent spouse status protection under irs sec_6013 on date w appeared at the local taxpayer advocate’s office at that time she claimed that she signed the amended joint_return under duress w’s psychologist in a letter dated date related that w had been under overwhelming physical and emotional distress during much of the time since year on date w filed a form_843 claim_for_refund and request for abatement claiming that the form 1040x she signed for year was executed under duress and that she is not liable for the tax shown thereon the form_843 asks for a refund or abatement of dollar_figurea and states that the proceeds from the sale of a residence jointly owned by taxpayers belonged to w but were applied to h’s separate liability for year law and analysis issue sec_6013 provides generally that a husband and wife may make a single return jointly of income taxes sec_6013 provides that except as provided in sec_6013 if an individual has filed a separate_return for a tax_year for which a joint_return could have been made by that individual and his or her spouse the individual and the spouse may despite the fact that the time for filing the return has expired make a joint_return but only if the following conditions of sec_6013 are satisfied the joint_return must be filed within three years from the due_date for filing the taxpayer’s return for the taxable_year determined without regard to any extension granted to either spouse neither spouse has filed a properly executed petition with the tax_court pursuant to a notice_of_deficiency concerning the tax_year neither spouse has started a suit in any court for the recovery_of any part of the tax for the taxable_year neither spouse has entered into a closing_agreement under sec_7121 with respect to the taxable_year and no civil or criminal case arising against either spouse with respect to the taxable_year has been compromised under sec_7122 in the instant case h filed a return electing married filing separate status on date on date h and w filed an amended_return electing a joint filing_status for year in this case the conditions of sec_6013 do not preclude h from changing his filing_status also the amended_return was signed and timely filed by taxpayers and accepted by the irs thus the amended_return changed the filing_status from separate to joint the taxpayers have joint_and_several_liability for year unless w signed the joint_return under duress issue a joint_return form signed by both spouses does not constitute a joint_return when the signature of either party is executed under duress 51_tc_116 where a spouse disavows the signing of a joint_return the spouse must show both that he or she was unable to resist demands to sign the return and that he or she would not have signed the return except for the constraint applied to his or her will brown v commissioner t c pincite further a taxpayer’s showing of a generalized fear toward his or her domineering spouse is insufficient to constitute duress rather the taxpayer must produce specific evidence that he or she was indeed overcome by fear threats or other duress when the tax_return was signed and that absent such duress the taxpayer would not have signed the return wiksell v commissioner tcmemo_1994_99 rev’d and remanded on another issue 90_f3d_1459 9th cir in wiksell taxpayer claimed she signed tax returns under duress further taxpayer’s psychologist testified taxpayer had suffered through an abusive relationship with her husband in rejecting taxpayer’s claim of duress the court concluded that taxpayer failed to establish a nexus between spousal abuse generally and duress in the specific instances when the tax returns were signed although w’s psychologist indicated that she had been under overwhelming physical and emotional distress much of the time since year this would not by itself establish duress in the filing of the joint_return there is no evidence to show a nexus or link between h’s alleged abuse of w and w’s signing of the joint_return therefore we conclude that w has not established that she signed the form 1040x for year under duress by h we next consider whether w signed the joint_return under duress because she signed the return pursuant to an order of the state court a similar issue arose in berger v commissioner tcmemo_1996_76 in berger taxpayer and her husband entered into a settlement agreement providing that they would file a joint_return and share in any resulting savings that agreement became part of the court’s judgment although taxpayer received some benefits under the settlement agreement she did not sign the joint_return until the chancery court ordered her to show cause why an order should not be entered directing her to sign it when she appeared before the chancery court the taxpayer was not able to persuade the court that she should not have to sign the return in her belief that the chancery court had ordered her to sign the return she signed it at the courthouse however she attached a statement to the return that she was signing a return that she believed to be incorrect under duress by court order the taxpayer in berger argued that she signed the return under duress because the chancery court ordered her to sign the return and she feared the consequences of defying a court order in concluding there was no duress the tax_court noted that although the taxpayer signed the return at the courthouse she did not appear to have signed it before a judge who was threatening improper or oppressive consequences further it was unclear whether the taxpayer had signed the return based on her attorney’s advice or on the chancery court’s order assuming the chancery court ordered taxpayer to sign the return such a signing would not be under duress the tax_court reasoned that without a showing of abuse_of_discretion or threat of improper sanction it would be reluctant to impugn the chancery court’s authority by construing its exercise to have been improper or wrongful the tax_court further held although taxpayer attached a disclaimer to the return that she signed she did not alter the preprinted jurat in such a way as to invalidate the return as a joint_return thus the court held that the return was a valid joint_return similarly we conclude that w did not sign the joint_return under duress first there is no evidence that the state court exceeded its authority or otherwise acted wrongfully or improperly in requiring w to cooperate with h in executing tax returns or other documents second in requiring w to cooperate with h the state court was not ordering w to sign the particular joint_return that was prepared on date and later filed further there is no evidence in this case as to the particular items on the return if any that w objected to in this respect w’s argument for duress or lack of consent to the filing of a joint_return is less persuasive than the argument in berger in berger the disclaimer attached to the return objected to a specific accounting_method that was allegedly not approved by the irs and that did not clearly reflect income by contrast in this case the disclaimer was stated in general terms ie that w lacked knowledge as to the substance and accuracy of the return finally in this case unlike berger w did not sign the return at the courthouse or in response to a court order requiring her to show cause why an order should not be entered directing her to sign the joint_return thus the degree of perceived compulsion to sign the return was if anything probably less in this case than in berger further although w placed a disclaimer on the form 1040x for year that she signed she did not alter the preprinted jurat in such way as to invalidate the return as a joint_return berger supra thus the form 1040x for year was a valid joint_return if you have any further questions please call willie e armstrong jr at curtis g wilson by michael l gompertz assistant to the branch chief branch
